Gildersleeve, J. (dissenting).
The judgment, which constitutes the indebtedness it is claimed by the respondent was not discharged in bankruptcy proceedings, was obtained in an action for false imprisonment. The complaint *251in the action contained no allegation of malice or willfulness. ¡No such allegation is essential in an action for false imprisonment. They axe material only as the basis for exemplary damages. “ Malice is not a necessary element to the constitution of the offense of false imprisonment and is material only as affecting the measure of damages, whether punitive or compensatory.” 12 Am. & Eng. Ency. of Law (2d ed.), 726. Erom the making of a false charge, without reasonable cause, it does not necessarily follow that the act was committed in bad faith or maliciously. Because the act of the defendant, in causing plaintiff’s arrest, was not alleged in the complaint to be willful and malicious, I think the judgment obtained is not a liability for willful and malicious injuries to plaintiff’s^ person within the meaning of section 17 of the Bankruptcy Act.
It follows that the order herein appealed from should be reversed, and the motion to restrain the judgment creditor from examining the judgment debtor, in proceedings supplementary to the execution in this ease, granted, with ten dollars costs to the appellant.
Order affirmed, with ten dollars costs and disbursements.